Citation Nr: 1014235	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-32 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as to include posttraumatic stress 
disorder, anxiety, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to 
October 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Salt 
Lake City, Utah (RO).

The Veteran's appeal was remanded by the Board in November 
2009.  The Remand directed that copies of all VA outpatient 
psychiatric treatment records from August 2002 to the present 
be obtained and associated with the claims file; this was 
accomplished in December 2009.  The Remand also directed that 
a VA addendum opinion be obtained, or in the alternative, a 
new VA examination be conducted; a new VA examination was 
accomplished in December 2009.  Finally, the Remand directed 
that the issue on appeal be readjudicated in a supplemental 
statement of the case; this was completed, with a copy sent 
to the Veteran, in January 2010.  Accordingly, the Board 
finds that there has been substantial compliance with the 
directives of the November 2009 Remand in this case, such 
that an additional remand to comply with such directives is 
not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the November 2009 Remand, the Veteran and his 
representative originally developed a service connection 
claim for posttraumatic stress disorder (PTSD) alone.  
However, the Board expanded the issue to include entitlement 
to service connection for an acquired psychiatric disorder.  
The United States Court of Appeals for Veterans Claims 
(Court) recently determined that a PTSD claim cannot be 
limited to a PTSD diagnosis alone, but "must rather be 
considered a claim for any mental disability that may 
reasonably be encompassed by several factors including: the 
claimant's description of the claim; the symptoms the 
claimant describes; and the information the claimant submits 
or that the Secretary obtains in support of the claim."  See 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, 
the Board has expanded the issue on appeal at this time, and 
will consider whether service connection may be awarded for 
an acquired psychiatric disorder to include PTSD as 
instructed by the Court in Clemons. 


FINDINGS OF FACT

1.  A valid diagnosis of PTSD based on the sole verified 
stressor is not of record.

2.  Current diagnoses of depression and anxiety disorder are 
of record.

3.  The Veteran's service treatment records, to include his 
January 1955 service entrance examination and October 1958 
service separation examination, show no evidence of any 
psychiatric symptomatology or a diagnosed psychiatric 
disorder.  

4.  The probative and persuasive evidence of record does not 
relate the Veteran's depression to his military service.

5.  The Veteran's anxiety disorder clearly and unmistakably 
preexisted service, but was not clearly and unmistakably 
aggravated by service.

6.  The probative and persuasive evidence of record does not 
relate the Veteran's anxiety disorder to his military 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).

	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

The Veteran claims entitlement to service connection for an 
acquired psychiatric disorder.  He asserts that a preexisting 
psychiatric disorder may have existed, due in part to 
traumatic events in his childhood.  However, he also argues 
that events in service either caused his currently diagnosed 
psychiatric disorder(s), or aggravated the disorder(s) which 
had resulted from his childhood trauma.  As will be discussed 
below, diagnoses of PTSD and depression are of record.  
Moreover, although the Veteran's January 1955 service 
entrance examination did not note a history of an anxiety 
disorder, nor contain any objective clinical findings 
indicating anxiety, the postservice medical evidence reflects 
that he reported having a lifelong problem with anxiety 
beginning in childhood which was never formally diagnosed 
until after service separation.  Because there is some 
indication in the record that the Veteran's anxiety disorder 
may have preexisted service, a threshold analysis of same 
must also be conducted.

Service Connection Issue

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. §°3.304(f).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD varies depending on whether or 
not a veteran was "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, that veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304 (d), (f); see also Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

But if that veteran did not engage in combat with the enemy, 
or if the claimed stressors are not related to combat, then 
his or her testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and that testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997).  Accordingly, service 
records or other corroborative evidence must substantiate or 
verify his or her testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
inservice stressors.  Cohen, 10 Vet. App. at 142.

The Veteran's service personnel records do not indicate 
combat service or any other overseas service, and do not show 
a combat military occupational specialty or awards or 
decorations indicative of combat.  However, the Veteran 
asserted that one of his stressors was a February 1957 motor 
vehicle accident in which he was injured.  This stressor is 
verified by his service treatment records, which confirm that 
he was involved in a motor vehicle accident wherein he 
sustained a mild concussion, and was conceded by the RO, at a 
November 2008 informal DRO conference.  Accordingly, a 
verified stressor is of record.

However, even with the February 1957 motor vehicle accident 
stressor having been verified, no valid diagnosis of PTSD, 
based on that stressor, has been made.  A November 2004 VA 
outpatient treatment record noted that after clinical 
evaluation, the Veteran's symptomatology did not meet the 
pertinent criteria for a diagnosis of PTSD.  See generally 
AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th edition, 1994) (DSM-IV).  Similarly, the 
November 2008 VA examiner concluded that while the Veteran 
clearly experienced events in service which were distressful, 
they did not result in PTSD; after a February 2009 VA 
outpatient visit, the examining clinician diagnosed 
"subclinical PTSD," noting that the Veteran's reported 
symptoms did not satisfy the criteria for a full PTSD 
diagnosis as required by the DSM-IV.  Finally, the December 
2009 VA examiner concluded that while the Veteran had another 
psychiatric disorder, he did not meet the DSM-IV criteria for 
a PTSD diagnosis.  

The Board notes that numerous VA outpatient treatment 
records, generated in conjunction with the Veteran's ongoing 
treatment for psychiatric symptoms, reflected a diagnosis of 
"depression/PTSD."  However, none of these records appear 
to have considered the DSM-IV criteria, or mention the sole 
verified stressor, in "diagnosing" PTSD.  As noted above, a 
valid diagnosis of PTSD must be made both based on only 
verified stressor(s), and only when the criteria set forth in 
the DSM-IV are met.  38 C.F.R. §°3.304(f).  Because no valid 
diagnosis meeting those criteria is of record, service 
connection for PTSD is not warranted.  38 C.F.R. §§ 3.304(f), 
4.125(a); see Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004) (holding that service connection requires a 
showing of current disability).  

Because the probative and persuasive evidence of record does 
not contain a valid diagnosis of PTSD based on the sole 
verified stressor, the preponderance of the evidence is 
against the Veteran's claim for service connection for PTSD.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Depression

The Veteran's service treatment records show no evidence of 
diagnosed depression or any other psychiatric symptomatology, 
to include on the Veteran's October 1958 service separation 
examination.  At November 2004 VA outpatient treatment visit, 
the Veteran reported "significant" depression; according to 
the treating clinician, the Veteran related many of his 
symptoms to his abusive childhood.  Additionally, despite 
denying that he experienced depression during VA outpatient 
treatment visits, to include in August 2002, May 2003, 
November 2003, December 2005, July 2006, September 2007, 
March 2008, November 2009, numerous VA outpatient treatment 
records (including those wherein he denied depression) 
generated between 2002 and 2009 reflected a diagnosis of 
"depression/PTSD."  Moreover, a February 2009 VA outpatient 
psychiatric evaluation found no evidence of PTSD, but some 
PTSD-like symptoms which were "consistent with" moderately 
severe major depression.  Finally, it must be noted that both 
the November 2008 and December 2009 VA examiners were 
cognizant of the Veteran's claimed inservice traumatic 
events, but did not find that his symptoms met the criteria 
for a diagnosis of depression.

Even with the record reflecting a current diagnosis of 
depression, the probative and persuasive evidence of record 
does not relate that disorder to his military service.  As 
noted above, the November 2004 VA treatment record appears to 
relate the Veteran's depression to his childhood trauma.  
While the Veteran's VA psychologist noted that she had 
treated the Veteran for several years for depression and 
anxiety, she did not specifically relate the depression to 
any event in the Veteran's military service.  She noted that 
the Veteran's symptoms included nightmares, avoidance 
tendencies, hyperarousal, hypervigilance, and exaggerated 
startle response, all of which are generally not symptoms of 
depression, but rather of PTSD.  Moreover, she noted that 
while she had been treating him for depression for several 
years, he had only related traumatic inservice events to her 
in recent months.  

Finally, as described in an August 2002 VA outpatient 
treatment record, the Veteran's first encounter with the 
mental health system was in approximately 1992, when due to 
marital and other family problems he sought treatment for 
suicidal ideation.  The Veteran's report at his December 2009 
VA examination confirms that he only had mental health 
treatment from 1992.  However, even assuming the Veteran had 
depression when those suicidal ideations manifested, there is 
no evidence of treatment for depression, or assertions by the 
Veteran that he felt depressed, for at least 34 years 
subsequent to his separation from service.  Compare Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when a claimant failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of the 
claimed condition) to Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005) (holding that statements with respect to 
continuity of symptomatology are competent lay evidence, even 
without contemporaneous evidence to support same).  For these 
reasons, service connection for depression is not warranted.

Because the probative and persuasive evidence of record does 
not relate the Veteran's depression to his military service, 
the preponderance of the evidence is against his claim.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 
1 Vet. App. at 53-54.

Anxiety Disorder

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2009).  To rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  38 C.F.R. § 3.304(b); 
VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See Cotant v. 
Principi, 17 Vet. App. 116 (2003).

When no preexisting condition is noted 
upon entry into service, the [V]eteran 
is presumed to have been sound upon 
entry.  The burden then falls on the 
government to rebut the presumption of 
soundness by clear and unmistakable 
evidence that the [V]eteran's 
disability was both preexisting and not 
aggravated by service.  The government 
may show a lack of aggravation by 
establishing that there was no increase 
in disability during service or that 
any "increase in disability [was] due 
to the natural progress of the" 
preexisting condition.  38 U.S.C. § 
1153.  If this burden is met, then the 
[V]eteran is not entitled to service-
connected benefits.  However, if the 
government fails to rebut the 
presumption of soundness under section 
1111, the [V]eteran's claim is one for 
service connection.  This means that no 
deduction for the degree of disability 
existing at the time of entrance will 
be made if a rating is awarded.

Wagner, 370 F.3d at 1096; see also 89 Cong. Rec. 7,388 
(1943).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999).  It is an "onerous" evidentiary standard, requiring 
that the no-aggravation result be "undebatable."  Cotant, 
17 Vet. App. at 131.  Because there is no evidence of a 
history of an anxiety disorder or objective clinical findings 
of anxiety on the January 1955 preinduction examination, the 
presumption of soundness attaches.  38 U.S.C.A. § 1111, 38 
C.F.R. § 3.304(b) (1).  

With respect to the preexistence of the Veteran's anxiety 
disorder, an August 2002 VA outpatient record reflects that 
the Veteran reported feeling anxiety "as far back as he can 
remember," due primarily to the severe marital strain 
between his parents, as well as the effect their alcoholism 
had on the family unit.  The Veteran's assertions in this 
regard have been consistent throughout the record, to include 
at the November 2008 and December 2009 VA examinations.  
Thus, his statements as to same are credible lay evidence of 
continuity of symptomatology.  See Washington v. Nicholson, 
19 Vet. App. at 368.  

Moreover, both of those examiners found that the Veteran's 
anxiety disorder preexisted service.  The November 2008 VA 
examiner concluded that the Veteran had "a lifelong history 
of anxiety that was at least in part attributable to having 
grown up in an abusive and chaotic home environment.  It 
would be correct to state that in all probability an anxiety 
disorder was already present when the Veteran entered the 
military."  Similarly, based on the Veteran's extensive 
description of his childhood symptomatology and its continued 
effects during his military service, the December 2009 VA 
examiner found that the Veteran had a "clear and 
unmistakable anxiety disorder even during his childhood, 
secondary to his home environment."  With virtually no 
evidence of record which contradicts both the Veteran's lay 
evidence of his symptomatology, and both VA examiners' 
conclusions, the Board finds that the Veteran's anxiety 
disorder clearly and unmistakably preexisted service.  

However, while the record contains clear and unmistakable 
evidence that the Veteran's anxiety disorder preexisted 
service, the premise that the Veteran's preexisting anxiety 
disorder was aggravated by service is debatable in this case.  
The November 2008 VA examiner, having found that the 
Veteran's anxiety disorder preexisted service, concluded that 
it was more likely than not that the Veteran's "distressing 
military experiences exacerbated the preexisting condition, 
contributing to the chronicity and severity of anxiety 
symptoms."  Conversely, the December 2009 VA examiner 
concluded that the Veteran's preexisting anxiety disorder was 
not aggravated or permanently worsened beyond the natural 
progression during or as a result of service."  Based on 
these two opinions, it has not been shown by clear and 
unmistakable evidence that the Veteran's acquired psychiatric 
disorder was not aggravated by service.  As such, the 
presumption of soundness is not rebutted, and the claim 
becomes one for service connection.  See 38 U.S.C.A. § 1111; 
Wagner, 370 F.3d at 1094-96 (indicating that, in cases where 
the presumption of soundness cannot be rebutted, the effect 
is that claims for service connection based on aggravation 
are converted into claims for service connection based on 
service incurrence).

As noted above, service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Establishing service connection generally requires 
medical or, in certain circumstances, lay evidence of (1) a 
current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between 
the claimed in-service disease or injury and the present 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

Although the Veteran has a current diagnosis of anxiety 
disorder, the evidence of record does not relate this 
disorder to his military service.  There are no objective 
medical opinions concluding that the Veteran's currently 
diagnosed anxiety disorder was incurred directly from 
military service; again, because the second prong of the 
Wagner test was not satisfied, the Veteran's claim for 
service connection may only be considered on a direct basis.  
The Board recognizes the Veteran's assertions during his 
October 2009 Board hearing that while he did experience some 
traumatic events during his childhood, causing anxiety, he 
felt that the events he witnessed and experienced during 
service made that anxiety worse.  However, while the 
Veteran's lay statements as to symptomatology are competent 
evidence that he has longstanding anxiety, he is not a 
medical professional, and as a lay person lacks the medical 
training to determine that the preexisting anxiety disorder 
was aggravated, instead of simply increasing in severity due 
to the natural progression of his disorder.  Compare Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) to Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a) (1).  Absent a nexus relating the Veteran's 
anxiety disorder to his military service, service connection 
is not warranted.

Because the evidence of record does not relate the Veteran's 
anxiety disorder to his military service, the preponderance 
of the evidence is against his claim for service connection.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A February 2008 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating in that February 
2008 letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran's service treatment records and VA medical 
treatment records have been obtained; the Veteran has not 
identified any private treatment records pertinent to his 
appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran 
has not indicated, and the record does not contain evidence, 
that he is in receipt of disability benefits from the Social 
Security Administration (SSA); therefore, the RO's failure to 
request and obtain any relevant SSA records was not in error.  
38 C.F.R. § 3.159 (c) (2).  A VA examinations were conducted 
in November 2008 and December 2009; the Veteran has not 
argued, and the record does not reflect, that this 
examination was inadequate for rating purposes.  38 C.F.R. 
§ 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


